Parker, J.
(dissenting): I am unable to agree with the conclusion reached in the majority opinion but recognizing its futility and uselessness will not attempt to write an extended dissent.
The compensation act as we have often said is remedial in its purposes and under all our decisions is to be liberally interpreted with the view of effecting them. Mendel v. Fort Scott Hydraulic Cement Co., 147 Kan. 719, 78 P. 2d 868; Rupp v. Jacobs, 149 Kan. 712, 88 P. 2d 1102; (see 160 Kan. 254); Chamberlin v. Bowersock Mills & Power Co., 150 Kan. 934, 944, 96 P. 2d 684; Murphy v. I. C. U Const. Co., 158 Kan. 541,148 P. 2d 771; Bailey v. Mosby Hotel Co., 160 Kan. 258, 268,160 P. 2d 701; Stanley v. United Iron Works Co., 160 Kan. 243, 160 P. 2d 708 and Hoffman v. Cudahy Packing Co., 161 Kan. 345,167 P. 2d 613.
Briefly stated, it is my view the words “shall not be construed to include injuries to the employee occurring while he is on his way to assume the duties of his employment” as used in G. S. 1935, 44-508 (k), do not contemplate an around-the-clock service in employment but have reference and are restricted to the usual and customary working hours of the industry in which the workman is employed. Such a construction, since there is evidence the claimant had quit work for the day and at the time of his injury was engaged in carry*328ing out special orders of respondent in the furtherance of its business, would sustain the trial court’s finding and permit claimant to participate in the benefits of the workmen’s compensation act.
Harvey, C. J., and Smith, J., concur in the foregoing dissenting opinion.